Citation Nr: 0841090	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the knees. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a disability of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history

The veteran served on active duty in the United States Army 
from February 1959 to February 1961.

In August 1994 the veteran filed a claim seeking, in part, 
entitlement to service connection for lower back pain.  His 
claim was denied in an unappealed April 1995 RO rating 
decision.

The remote procedural history of the bilateral knee claim is 
long and complex, involving an appeal to the United States 
Court of Appeals for Veterans Claims (the Court).  In a May 
2001 Order, the Court remanded the matter for readjudication. 

In a June 2002 decision, the Board denied the veteran's claim 
for entitlement to service connection for arthritis of the 
knees.  In August 2002 the veteran requested that the Board 
reconsider its June 2002 denial.  The motion was denied by a 
Deputy Vice Chairman of the Board on October 9, 2002.  No 
further appeal was taken to the Court.  

In the above-mentioned February 2004 rating decision, the RO 
reopened and denied the veteran's claims of entitlement to 
service connection for arthritis of the knees and lumbosacral 
strain.  The veteran has timely perfected an appeal.

In December 2007 the Board remanded the veteran's claim for 
additional procedural development.  A supplemental statement 
of the case (SSOC) which continued the denials of the 
veteran's claims was issued in June 2008 by the VA Appeals 
Management Center (AMC).  The case is once again before the 
Board. 

FINDINGS OF FACT

1.  In a June 2002 decision, the Board denied the veteran's 
claim of entitlement to service connection for arthritis of 
the knees. 

2.  The evidence associated with the claims folder subsequent 
to the Board's June 2002 decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
arthritis of the knees. 

3.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed bilateral arthritis of the 
knees is related to his military service.

4.  In an April 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
lumbar spine disability. 

5.  The evidence associated with the claims folder subsequent 
to the RO's April 1995 decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a lumbar spine disability. 

6.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed lumbar spine disability is 
related to his military service.


CONCLUSIONS OF LAW

1.  The June 2002 decision which denied the veteran's claim 
of entitlement to service connection for arthritis of the 
knees is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for arthritis of 
the knees is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

3.  The veteran's arthritis of the knees was incurred in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  The April 1995 decision which denied the veteran's claim 
of entitlement to service connection for a lumbar spine 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

5.  New and material evidence has been received, and the 
claim of entitlement to service connection for a lumbar spine 
disability strain is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

6.  The veteran's lumbosacral strain was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
arthritis of the knees and low back disability.  Because 
these two issues involve the application of identical law to 
virtually identical facts, for the sake of economy, these two 
issues will be addressed together. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Initial matter - finality/submission of new and material 
evidence

As was noted in the Introduction, the veteran's service-
connection claim for arthritis of the knees was previously 
denied in a June 2002 Board decision.  The veteran's claim of 
entitlement to service connection for a lumbosacral strain 
was last denied in an December 1994 RO rating decision.  The 
veteran did not appeal those decisions, and they became 
final.  See 38 U.S.C. §§  7104, 7105 (West 2002);
38 C.F.R. §§ 3.104, 20.1100 (2008). 

As was described in the Introduction, in the February 2004 
rating decision which forms the basis of this appeal, the TO 
reopened the veteran's claims.  Notwithstanding the RO's 
action, the question of whether new and material evidence has 
been received is one that must be addressed by the Board, 
notwithstanding that a decision favorable to the veteran on 
this matter may have been rendered by the RO.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].

The Board must therefore determine whether new and material 
evidence has been received which is sufficient to reopen the 
previously denied claims.  This will be discussed in the 
Board's analysis below. 

Stegall concerns

In December 2007, the Board remanded the case to the AMC in 
order to provide the veteran proper notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) as modified by the 
Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The veteran was also to be provided notice of the Court's 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
His claim was then to be readjudicated.

The record reveals that the AMC mailed the veteran an 
additional notice letter which conformed to the Court's 
holding in Kent on February 6, 2006.  This letter also 
provided the veteran with notice of the Court's decision in 
Dingess.  The veteran's claim was readjudicated in the June 
2008 SSOC. 

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
bilateral knee and lumbosacral strain claims in February 
2008.  The Board need not, however, discuss the sufficiency 
of the February 2008 VCAA notice letter or VA's development 
of the claim in light of the fact that the Board is granting 
the claim.  Thus, any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought 
on appeal.

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
in the above-mentioned February 2008 letter.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated with the submission of additional evidence in 
September 2002, the claim will be adjudicated by applying the 
revised section 3.156, which is set out in the paragraph 
immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

Factual background

The bilateral knee claim 

At the time of the June 2002 Board decision which denied 
service connection for a bilateral knee disability, the 
evidence of record included the veteran's service treatment 
records, service personnel records, private medical records, 
lay statements and a July 1998 VA examination report. 

Included with the medical records were multiple diagnoses of 
degenerative arthritis of the knees.  There were conflicting 
medical nexus statements as to whether or not the veteran's 
current knee disabilities were related to his military 
service. 

In the June 2002 decision, the Board noted that a private 
medical opinion stated that the veteran's knees were injured 
in-service due to frequent jarring from parachute landings 
and that these injuries had caused his current disabilities.  
Against the claim, the July 1998 VA examiner's report 
indicated that the veteran's degenerative arthritis of the 
knees was consistent with the veteran's age and a non 
service-connected varus deformity of the knees.  

The Board weighed the medical nexus opinions and accorded 
more probative weight to the July 1998 VA examination report, 
because the examiner reviewed the veteran's complete medical 
records, examined the veteran and found that his degenerative 
arthritis of the knees was not related to his military 
service.  
In essence, the Board denied the veteran's claim because 
Hickson element (3) was lacking. 

The lumbar spine claim

At the time of the RO's April 1995 rating decision which 
denied service connection for a low back disability, the 
evidence of record included the veteran's service treatment 
records, service personnel records and private medical 
treatment records.

Included in the veteran's service personnel records was his 
DD Form 214 which indicated that the veteran had received the 
parachutist badge.  Private medical records indicate that the 
veteran was receiving treatment for a back strain in 1967, 
several years after service. 

The April 1995 rating decision noted that the veteran's 
service treatment records were negative for any complaints or 
treatment for a back condition.  The RO also noted that there 
was no medical evidence indicating that the veteran's back 
disability was related to his military service.  In essence, 
the RO denied the veteran's claim because Hickson elements 
(2) and (3) was lacking. 

Evidence which has been added to the record since the two 
final decisions will be analyzed below.

Analysis

Initial matter - submission of new and material evidence 

Since the June 2002 decision, the veteran has submitted 
multiple medial nexus opinions which relate his current 
bilateral arthritis of the knees and lumbosacral strain to 
his military service, specifically the strain imposed on his 
knees and back from parachute landings.  This evidence is 
both new and material, since it was not before the Board 
during the June 2002 decision or the RO during the April 1995 
decision and since it establishes previously unestablished 
facts necessary to substantiate the veteran's claim, namely 
medical nexus for the veteran's bilateral knee claim and an 
in-service injury and medical nexus for the veteran's low 
back disability.

Accordingly, the Board finds that new and material evidence 
has been submitted, and the veteran's claims are reopened.  
The Board will therefore move on to a
de novo review.  

Discussion of the merits of the claims

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

In this case, it is undisputed that the veteran has arthritis 
of the bilateral knees which is evidenced by a July 1998 x-
ray report.  The veteran has also been diagnosed with lumbar 
degenerative disc disease.  Hickson element (1) has therefore 
been satisfied for both claims.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately discuss disease and injury.

Concerning disease, the veteran's service medical records do 
not indicate that the veteran had back or knee problems 
during military service or within the one year presumptive 
period thereafter.  The veteran's separation examination did 
not reveal any back or knee disability and the veteran did 
not complain of any back or knee problems upon separation.

Concerning in-service injury, the veteran has alleged that 
while he never sought treatment for his knees and back during 
service, he had injured and bruised his back and knees 
following several parachute jumps.  In support of his claim 
he has submitted several private medical statements 
indicating that his knees and back were injured in service.  
See, e.g., A January 1995 letter from R.M.D., D.C. 
In January 1995, R.M.D. stated that after reviewing the 
"films and orthopedic exams over the years", it was his 
opinion that given the amount of damage "revealed on films, 
there is evidence that the early causative factors go back to 
Army training involving repeated jarring insults to the 
spinal column and connecting structures."  See also an April 
2004 letter from E.J.N., M.D. to the same effect. 

Furthermore, due consideration must be given to the places, 
types and circumstances of the veteran's service. 38 U.S.C.A. 
§ 1154(a) (West 2002).  In this case, the veteran's DD Form 
214 confirms that he received a Parachutist Badge.  The Board 
finds that the veteran's statements of knee and back injuries 
are consistent with circumstances of the veteran's service 
and are credible.  Accordingly, Hickson element (2) has been 
met for both claims.

With respect to Hickson element (3) the evidence of record 
contains medical nexus opinions from E.J.N., M.D.; R.M.D., 
D.C.; E.G.P., M.D.; and the July 1998 VA examiner. 

The July 1998 VA examiner stated that the veteran has a very 
pronounced varus deformity of both knees which has resulted 
in early degeneration of both knees because of the abnormal 
anatomical position of the knees.  The examiner further 
stated that there was no evidence of any traumatic insult to 
the veteran's knees and "as judged from the slow progress of 
the degeneration" the veteran's disability is "consistent 
with his age" as well as the non service-connected 
developmental varus deformity of his knees.  The VA examiner 
made no opinion regarding the veteran's back disability. 

In April 2004, Dr. E.J.N stated that after reviewing the 
veteran's medical records and the service treatment records 
the veteran's "lumbar degenerative disc disease and 
progressive degenerative arthritis of the left and right knee 
are active military service connected physical impairments 
and subsequent disabilities." Dr. E.J.N. provided a similar 
statement in February 2008.   

In January 2008 R.M.D., D.C, stated that after reviewing 
other medical opinions, "there was no doubt in [my] 
professional mind and opinion that [the veteran's]  spinal 
condition and knee problems are directly caused by and 
intimately related to his service as a paratrooper."  Dr. 
R.M.D issued similar statements in November 2004 and in May 
1998 in which he stated that the veteran's lower back 
disability was related to service.  

These later two opinions are strongly in favor of the 
veteran's claim.  There is also of record a somewhat weaker 
statement in support.  In October 2000, E.G.P., M.D. stated 
that the veteran's knee and back pain is "apparently" 
associated "with his activities in the military as a 
paratrooper jumping out of planes." 

Concerning the veteran's lumbosacral spine disability, as 
noted above Drs. E.J.N, E.G.P. and R.M.C. have indicated that 
the veteran's back disability is related to his military 
service.  There are no contradictory medical nexus opinions 
of record. Accordingly, Hickson element (3) has been met with 
respect to the veteran's lumbar spine disability. 

With respect to the veteran's bilateral knee claim, the Board 
finds that the evidence is at least in equipoise as to the 
crucial question of medical nexus.  As noted above, the July 
1998 VA examiner stated that the veteran's bilateral knee 
disability is developmental and not related to his military 
service.  In contrast, Dr. R.M.D. has stated that x-ray films 
indicate that the causative factors for the veteran's knees 
go back to the veteran's military service.  Furthermore, Dr. 
E.J.N. stated that the veteran's bilateral knee disability is 
related to active military service.  Resolving all doubt in 
favor of the veteran, Hickson element (3) has been satisfied 
for the veteran's bilateral knee claim.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
arthritis of the knees and a lumbosacral strain.  The 
benefits sought on appeal are accordingly allowed.



ORDER

Entitlement to service connection for arthritis of the 
bilateral knees is granted.

Entitlement to service connection for a disability of the 
lumbar spine is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


